Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3, 4, 6-10, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0176886 (LEE).
With respect to claim 1, LEE shows a refrigerator comprising: a cabinet (10) that defines a storage space; 5a main door (100) rotatably coupled to the cabinet and configured to open and close at least a portion of the storage space, an opening (120) being defined through the main door in a front-rear direction; a sub-door (200) rotatably disposed at a front side of the main 10door and configured to open and close the opening of the main door, the sub-door including a heat insulating material (section 0094) provided therein; a locking member (430/531, Fig.6, Fig.7, Fig.9) that protrudes from the sub-door to the main door (Fig.7) and is configured to couple to the main door; 15an operation member (410/510, Fig.9) that is disposed below the locking member and that protrudes downward relative to a lower portion of the sub-door, the operation member being configured to be operated by a user (via 415/514); a connection member (420/521, Fig.5, Fig.9) that connects the operation member (Fig.10) to 20the locking member (430/531) and enables the locking member to operate based on the user operating the operation member; and a connection member case (450/522, Fig.9) that is disposed inside the sub- door and defines an internal space that accommodates the connection member (Fig.8, Fig.10), 5wherein the connection member case comprises a reinforcement part (see annotated figure below) that extends along the connection member case in an up-down direction. 

    PNG
    media_image1.png
    253
    383
    media_image1.png
    Greyscale
 
With respect to claim 3, LEE shows wherein a width of the internal space of the connection member case (522) is greater than an 15outer diameter of the connection member (521, section 0107).  
With respect to claim 4, LEE shows wherein the reinforcement part comprises an inner reinforcement part that is disposed at and extends along an inner surface of the connection member case (see annotation above). 
With respect to claim 6, wherein the reinforcement part further comprises an outer reinforcement part (at the bottom of 522 that extends outwards, Fig.9, see annotation below) that protrudes from an outer surface of the connection member case (522).  

    PNG
    media_image2.png
    325
    240
    media_image2.png
    Greyscale

With respect to claim 7, LEE shows 10wherein a circumferential surface of the connection member case has a polygonal shape (Fig.7, Fig.9) and is in contact with an inner surface of the sub-door (Fig.7, Fig.10); and wherein the reinforcement part (see annotation below) has a curved shape and protrudes from the circumferential surface toward a front surface 15of the sub-door.  

    PNG
    media_image3.png
    429
    393
    media_image3.png
    Greyscale

With respect to claim 8, wherein the sub-door comprises a plurality of case fixing parts (see annotation below; upper end of connection member case fixed to locking member case 533, Fig.9, paragraph 0107, and lower end fixed to back surface of the protruding part of the door liner 220/case 512, paragraph 0107) that protrude from the inner surface of the sub-door, that are separated from one 20another, and that support sides of an outer surface of the54Attorney Docket No.: 20519-0749001 Client Ref: 20REF282US02/PO21-00442USconnection member case.  

    PNG
    media_image4.png
    478
    345
    media_image4.png
    Greyscale


With respect to claim 9, LEE shows wherein the sub-door (200) defines: 5a locking member accommodation part (533, Fig.9) that is recessed from a rear surface of the sub-door (Fig.9) and accommodates at least a portion of the locking member  (531, section  0100); and an operation member accommodation part (512,Fig.9, Fig.10) that is recessed from a lower surface of the sub-door and accommodates at least a 10portion of the operation member (Fig.10, section 0096), and wherein the connection member case (522) passes through a lower part of the locking member accommodation part and an upper part of the operation member accommodation part (Fig.10, section 0107).  
15	wi
With respect to claim 10,  LEE shows an upper mounting part (below 533, Fig.10) that is in contact with an upper circumference of the connection member case (Fig.10), the upper mounting part being disposed at a lower surface of the locking member accommodation part (Fig.10); and 20a lower mounting part (part adjacent to 515 in figure 10) that is in contact with a lower circumference of the connection member case, the lower mounting part being disposed at an upper surface of the operation member accommodation part (512, see bottom enlarged figure of operation member in Fig.10, adjacent to 515). 
With respect to claim 13, further comprising: 15a locking member bracket (532, Fig.9) that is disposed in the sub-door and rotatably supports the locking member (531) thereon; and a locking member spring (537, section 0103) that connects the locking member (531) to the locking member bracket (532) and is configured to provide elastic force to the locking member based on rotation of the locking 20member relative to the locking member bracket (section 0103).  
With respect to claim 15, wherein the connection member (521, Fig.9) has a rod shape extending vertically in the up-down 10direction, wherein a lower end of the connection member is in contact with the operation member (at 515, Fig.10) and configured to vertically move based on a rotation operation of the operation member (514), and wherein an upper end of the connection member is in contact 15with the locking member (531, Fig.10) and configured to rotate the locking member based on a vertical movement of the connection member (section 0108).  
With respect to claim 20, wherein the sub-door (200) defines a handle groove (opening at bottom of door at 511, Fig.10) that is recessed from a lower surface of 5the sub-door (200) and disposed at a position adjacent to the operation member (511), the handle groove being configured to receive a hand of the user therein to thereby allow the user to pull open the sub- door.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176886 (LEE) in further view of US 2018/0202707 A1 (PARK).
With respect to claim 2, LEE doesn’t show wherein the reinforcement 10part extends from an upper end of the connection member case to a lower end of the connection member case.  PARK shows a connection member case having reinforcement part (see annotation below) that extends from an upper end to the lower end of the case. It would have been obvious to one having ordinary skill in the art to include reinforcement parts that extend from upper to lower end of the case, such as shown by PARK, in order to increase the strength of the walls of the connection case.
With respect to claim 5, the combination shows (PARK) wherein the inner reinforcement part is one of a plurality of inner reinforcement parts (see annotated figure below) that protrude from the inner surface of the connection member case toward an outer surface of the connection member.  

    PNG
    media_image5.png
    637
    573
    media_image5.png
    Greyscale

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176886 (LEE) alone.
5	wi	with respect to claim 11, LEE shows wherein a cross-sectional shape of an upper end of the connection member case (450, Fig.7) is identical to a cross-sectional shape of a lower end of the connection member case (Fig.7, rectangular cross section).  However LEE doesn’t show the cross-sectional shape of an upper end of connection member case (522) is identical as the cross section at the lower end. It would have been an obvious matter of design choice to make the upper and lower ends have the same cross section shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176886 (LEE) in further view of KR1020170119923 (KR ‘923).
With respect to claim 12, LEE doesn’t teach the connection member case and reinforcement part are made of plastic. KR ‘923 teaches wherein the connection member case (320) and the reinforcement part (ribs protruding from case 320) are made of a plastic material (paragraph 0105). It would have been obvious to make the connection member case and reinforcement part out of plastic, such as taught by KR ‘923, in order to provide a rigid sturdy material to hold the connection member therein. The combination doesn’t explicitly teach its manufactured together through an extrusion process.  However regarding the product by process limitation “manufactured through an extrusion process” the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Thus, the connection member case and reinforcement part are obvious over LEE in further view of KR ‘923. The process by which they are made is not a patentable distinction.
7.	Claims 1, 3-8, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170119923 (KR ‘923) in further view of US 2015/0176886 (LEE).
With respect to claim 1, KR ‘923 shows a refrigerator comprising: a cabinet (10) that defines a storage space; 5a main door (100) rotatably coupled to the cabinet and configured to open and close at least a portion of the storage space, an opening (120, Fig.1) being defined through the main door in a front-rear direction; a sub-door (200, Fig.2) rotatably disposed at a front side of the main 10door and configured to open and close the opening of the main door, a locking member (340, Fig.3, Fig.4) that protrudes from the sub-door to the main door (Fig.3) and is configured to couple to the main door; 15an operation member (310, Fig.4) that is disposed below the locking member and that protrudes downward relative to a lower portion of the sub-door (Fig.2), the operation member being configured to be operated by a user (section 0068); a connection member (350) that connects the operation member (Fig.4) to 20the locking member (350) and enables the locking member to operate based on the user operating the operation member; and a connection member case (320/360) that is disposed inside the sub- door and defines an internal space that accommodates the connection member (Fig.3, Fig.4), 5wherein the connection member case comprises a reinforcement part (see annotation below) that extends along the connection member case in an up-down direction. With respect to claim 1, KR ‘923 doesn’t disclose the sub-door including a heat insulating material provided therein. LEE teaches the sub-door including a heat insulating material (section 0094) provided therein. It would have been obvious to one having ordinary skill in the art to provide insulating material to the sub-door of KR ‘923, such as taught by LEE, in order to thermally insulate the sub-door and prevent transfer of heat from outside the refrigerator.

    PNG
    media_image6.png
    399
    369
    media_image6.png
    Greyscale

With respect to claim 3, the combination shows (KR ‘923) shows wherein a width of the internal space of the connection member case (320/360) is greater than an 15outer diameter of the connection member (350).  
With respect to claim 4, the combination shows (KR ‘923) shows wherein the reinforcement part comprises an inner reinforcement part that is disposed at and extends along an inner surface of the connection member case (see annotation above). 
With respect to claim 5, the combination shows (KR ‘923) wherein the inner reinforcement part is one of a plurality of inner reinforcement parts (see annotated figure above) that protrude from the inner surface of the connection member case toward an outer surface of the connection member.  
With respect to claim 6, the combination shows (KR ‘923) wherein the reinforcement part further comprises an outer reinforcement part (see annotation above) that protrudes from an outer surface of the connection member case.  
With respect to claim 7, the combination shows (KR ‘923) 10wherein a circumferential surface of the connection member case (360) has a polygonal shape (Fig.4) and is in contact with an inner surface of the sub-door (Fig.3); and wherein the reinforcement part (see annotation above) has a curved shape and protrudes from the circumferential surface toward a front surface 15of the sub-door.  
With respect to claim 8, the combination  (KR ‘923) shows wherein the sub-door comprises a plurality of case fixing parts (see protruding members inside sub-door 200 in figure 3) that protrude from the inner surface of the sub-door (200), that are separated from one 20another, and that support sides of an outer surface of the54Attorney Docket No.: 20519-0749001 Client Ref: 20REF282US02/PO21-00442USconnection member case (Fig.3).  
With respect to claim 14, the combination  (KR ‘923) shows a connection member spring (383, Fig.5) that surrounds at least a portion of the connection member (350) and is configured to provide elastic force to 5the operation member (310). 
With respect to claim 15, the combination (KR ‘923) shows wherein the connection member (350) has a rod shape extending vertically in the up-down 10direction, wherein a lower end of the connection member is in contact with the operation member (Fig.4) and configured to vertically move based on a rotation operation of the operation member (310), and wherein an upper end of the connection member is in contact 15with the locking member (340) and configured to rotate the locking member based on a vertical movement of the connection member (section 0068).  
With respect to claim 16, the combination shows (KR ‘923) an upper cap (420, Fig.8) that is coupled to the upper end of the 20connection member (350) and in contact with the locking member (340, Fig.8); and 57Attorney Docket No.: 20519-0749001Client Ref: 20REF282US02/PO21-00442US a lower cap (354, Fig.5) that is coupled to the lower end of the connection member and in contact with the operation member (310), wherein a hardness of each of the upper cap and the lower cap is less than a hardness of any of the connection member, the 5locking member, and the operation member (the caps formed of rubber and the rest made of metal).  
With respect to claim 17, the combination shows (KR ‘923) wherein the connection member comprises: a rod (350) that vertically extends in the up-down direction; and 10a rod guide (420, Fig.8) that extends along a circumference of the rod (Fig.8) and protrudes toward an inner surface of the connection member case (320/360).  
With respect to claim 18, the combination shows (KR ‘923) wherein the rod guide (420) has 15a ring shape (Fig.8), and the rod (350) passes through the rod guide, and wherein the rod guide (420) is one of a plurality of rod guides (420, 354, Fig.8, Fig.5) that are arranged along the rod.  
With respect to claim 19, the combination shows (KR ‘923) wherein the rod (350) is made of 20a metal material (paragraph 0096 of translation), and the rod guide (420) is made of a material (rubber, paragraph 0152 of translation) different from the metal material of the rod.  

10			Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637